 



PROPELL TECHNOLOGIES GROUP INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), made effective as of March 6, 2013
(the “Effective Date”), by and between PROPELL TECHNOLOGIES GROUP, INC., a
corporation organized under the laws of the State of Delaware with offices
located at 1701 Commerce Street, 2nd Floor, Houston, Texas 77002 (the
“Company”), its subsidiaries, successors and assigns (collectively, “Related
Entities”) and JOHN WALTER HUEMOELLER II, an individual (the “Executive”).

 

RECITALS

 

A.                The Company desires to employ Executive as its President and
Chief Executive Officer and to have Executive serve on the Board of Directors of
the Company (the "Board") on the terms and conditions hereinafter set forth; and

 

B.                 Executive desires to be employed by the Company as its
President and Chief Executive Officer and to serve on the Board and to perform
and to serve the Company on the terms and conditions hereinafter set forth.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
agreements and covenants set forth herein, the parties hereto agree as follows:

 

1.          Employment.

 

(a) Duties. The Company hereby agrees to employ Executive, and Executive hereby
accepts such employment, as the Chief Executive Officer and President of the
Company. In his role as Chief Executive Officer and President of the Company,
Executive shall be responsible for such duties and functions of a supervisory or
managerial nature as may be directed from time to time by the Board provided
that such duties are reasonable and customary for a Chief Executive Officer.
Executive agrees that he shall, during the term of this Agreement, except during
reasonable vacation periods, periods of illness and the like, devote such
commercially necessary portion of his business time, attention and ability to
his duties and responsibilities hereunder; provided, however, that nothing
contained herein shall be construed to prohibit or restrict Executive from (i)
serving in other various business capacities or serving as a director or
consultant of any corporation, except any business or corporation that is a
“Competitor” as defined in Section 7(a) below, with or without compensation
therefor; (ii) serving in various capacities in community, civic, religious or
charitable organizations or trade associations or leagues; or (iii) attending to
personal business; provided, however, that no such service or activity permitted
in this Section 1(a) shall materially interfere with the performance by
Executive of his duties hereunder.

 



 

 

 

(b) Term.

 

(i) The term of this Agreement and Executive’s employment period shall be for a
term commencing on the date of this Agreement and ending on the third (3rd)
anniversary of the Effective Date (the "Employment Period").





 

(ii) Notwithstanding anything contained herein to the contrary, (A) Executive's
employment with the Company may be terminated by the Company or Executive during
the Employment Period, subject to the terms and conditions of this Agreement;
and (B) nothing in this Agreement shall mandate or prohibit a continuation of
Executive's employment following the expiration of the Employment Period upon
such terms and conditions as the Board and Executive may mutually agree.

 

(iii) If Executive's employment with the Company is terminated, for purposes of
this Agreement, the term "Unexpired Employment Period" shall mean the period
commencing on the date of such termination and ending on the last day of the
Employment Period.

 

2.           Compensation. Subject to the provisions of Section 8 hereof, the
Company and its Related Entities shall each be responsible and have joint and
several liability for all compensation and benefits owed to Executive under this
Agreement. .

 

(a) Salary. Executive shall receive an annual base salary of One Hundred Eighty
Thousand Dollars ($180,000) which shall be payable on a bi-weekly basis. The
annual base salary payable to Executive pursuant to this Section 2(a), which may
be increased but not decreased by the Board or the Compensation Committee of the
Board, as the case may be, shall be hereinafter referred to as the "Annual Base
Salary."

 

(b) Annual Bonus.

 

(i) The Executive shall be eligible for an annual bonus of a percentage of his
base salary payable in cash or equity. Any bonus that may be awarded, if any,
will be in the sole and absolute discretion of both the Compensation Committee,
if any, and the Board of Directors of the Company, the “Discretionary Annual
Bonus”. The amount of such bonus shall depend on the achievement by the
Executive and/or the Company of certain objectives to be established by the
Board or the Compensation Committee in consultation with the Executive, along
with such other factors the Board and Compensation Committee deems relevant. Any
bonus for a given fiscal year shall be payable upon the terms approved by the
Board of Directors of the Company or the Compensation Committee, which shall be
obtained by the Company on or about December 31 of such year.

 



2

 

 

(c) Stock Options. The Executive shall receive non-restricted options to
purchase 10,000,000 shares of the Company’s common stock at an exercise price of
$.25 per share. The options will vest as follows: 2,500,012 options shall vest
upon the Effective Date and 208,333 options shall vest on each monthly
anniversary of the Effective Date for thirty-six (36) successive months while
Executive is employed by the Company. All such vested options will remain
exercisable for a period of five (5) years from the Effective Date.
Notwithstanding the foregoing vesting schedule, in the event of either a change
of control (as defined in the next sentence), termination of Executive by the
Company without “Cause” as defined in Section 3(a)(i), or termination by
Executive for “Good Reason” as defined in Section 3(a)(iv), all shares subject
to the option shall immediately vest and become exercisable. Change of Control
shall be defined as a sale of all or substantially all of the Company’s assets,
or any merger or consolidation of the Company with or into another corporation
other than a merger or consolidation in which the holders of more than 50% of
the shares of capital stock of the Company outstanding immediately prior to such
transaction continue to hold (either by the voting securities remaining
outstanding or by their being converted into voting securities of the surviving
entity) more than 50% of the total voting power represented by the voting
securities of the Company, or such surviving entity, outstanding immediately
after such transaction.

 

(d) Reimbursement of Business Expenses. The Company shall promptly reimburse
Executive for all reasonable out-of-pocket expenses incurred by him pursuant to
his employment hereunder during the Employment Period, including, but not
limited to, all reasonable travel and entertainment expenses. Executive may only
obtain reimbursement under this Section 2(d) upon submission of such receipts
and records as may be initially required by the Board and, thereafter, as may be
required under the reimbursement policies established by the Company; provided,
however, that any expense that exceeds $10,000 shall require pre-approval by the
Board. Notwithstanding the foregoing, Executive shall be permitted to charge
reasonable expenses delineated in this Section 2(d) to Company charge cards or
other credit accounts made available to Executive by the Board.

 

(e) Additional Benefits; General Rights. During the Employment Period, Executive
shall be entitled to:

 

(i) participate in all employee stock option, pension, savings, and other
similar benefit plans of the Company as the Company may designate from time to
time;

 

(ii) participate in all welfare plans established by the Company such as life
insurance, medical, dental, disability, and business travel accident plans and
programs as the Company may designate from time to time;

 

(iii) four (4) weeks paid vacation per year;

 

(iv) any other benefits provided by the Company to its executive officers.

 



3

 

 

 

3.          Termination of Employment; Events of Termination.

 

(a) This Agreement may be terminated during the Employment Period under the
following circumstances:

 

(i) Cause. Executive's employment hereunder shall terminate for "Cause" thirty
(30) days after the date the Company shall have given Executive notice of the
termination of his employment for "Cause", unless a cure period applies, in
which case the termination date may not precede the expiration date of the
applicable cure period. For purposes of this Agreement, "Cause" shall mean acts
of embezzlement or misappropriation of funds or fraud; conviction of a felony or
other crime involving moral turpitude; a material violation by the Executive of
any provision of this Agreement, including willful failure to perform assigned
tasks, or the willful and unauthorized disclosure of material confidential
information belonging to the Company or entrusted to the Company by a client.

 

(ii) Death. Executive's employment hereunder shall terminate upon his death.

 

(iii) Disability. Executive’s “Disability”, meaning Executive’s incapacity, due
to physical or mental illness, which results in Executive having been absent
from fully performing his duties with the Company for a continuous period of
more than thirty (30) days or more than sixty (60) days in any period of three
hundred sixty-five (365) consecutive days. In the event that the Company intends
to terminate the employment of Executive by reason of Disability, the Company
shall give Executive no less than thirty (30) days’ prior written notice of the
Company’s intention to terminate Executive’s employment.  The Executive agrees,
in the event of any dispute hereunder as to whether a Disability exists, and if
requested by the Company, to submit to a physical examination in the state of
the Company’s Executive offices by a licensed physician selected by mutual
agreement between the Company and the Executive, the cost of such examination to
be paid by the Company. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. If Executive refuses
to submit to appropriate examinations by such physician at the request of the
Company, the determination of the Executive’s Disability by the Company in good
faith will be conclusive as to whether such Disability exists. This Agreement
shall be interpreted and applied so as to comply with the provisions of the
Americans with Disabilities Act (to the extent that it is applicable) and any
other applicable laws regarding disability.

 

(iv) Good Reason. Executive shall have the right to terminate his employment for
"Good Reason." This Agreement shall terminate effective immediately on the date
Executive shall have given the Board notice of the termination of his employment
with the Company for "Good Reason." For purposes of this Agreement, "Good
Reason" shall mean (A) any material and substantial breach of this Agreement by
the Company,(B) a Change in Control (as defined in Section 2(c) occurs and
Executive’s employment is terminated at any time within the six (6) month period
on or immediately following the Change in Control (C) a reduction in Executive's
Annual Base Salary as in effect at the time in question, or any other failure by
the Company to comply with Section 2, hereof, or (D) this Agreement is not
assumed by a successor to the Company.

 



4

 

 

(v) Without Cause. The Company shall have the right to terminate Executive's
employment hereunder Without Cause subject to the terms and conditions of this
Agreement. In such event, this Agreement shall terminate, effective immediately
upon the date on which the Company shall have given Executive notice of the
termination of his employment for reasons other than for Cause or due to
Executive's Disability.

 

(vi) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason at any time for any reason subject to
the terms and conditions of this Agreement. This Agreement shall terminate,
effective immediately upon the date as of which Executive shall have given the
Board notice of the termination of his employment without Good Reason.

 

(b) Notice of Termination. Any termination of Executive's employment by the
Company or any such termination by Executive (other than on account of death)
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a "Notice of Termination" shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated. In the event of the termination of Executive's
employment on account of death, written Notice of Termination shall be deemed to
have been provided on the date of death.

 

4.          Payments Upon Termination.

 

(a) Without Cause, For Good Reason or Disability. If Executive's employment is
terminated by the Company without Cause or by Executive for Good Reason, or by
the Company due to Executive's Disability, Executive, or in the case of
Executive's Disability, Executive's legal representative (assuming Executive’s
affairs are handled by a representative rather than Executive himself), shall be
entitled to receive from the Company a lump sum payment in an aggregate amount
equal to the greater of (a) one (1) month base salary if at the time of
termination the Company has not achieved gross revenues of at least $1,000,000
or (b) six (6) months base salary if at the time of termination the Company has
achieved gross revenues of at least $1,000,000 (the "Severance Payment"); (ii)
any bonuses which have been earned but not been paid prior to such termination
("Prior Bonus Payment") and (iii) reimbursement of expenses incurred prior to
date of termination (the "Expense Reimbursement"). The aforesaid amounts shall
be payable in cash without discount for early payment, monthly over the
Unexpired Employment Period (the "Payment Election").

 



5

 

 

In the event Executive is terminated by the Company Without Cause or due to
Executive's Disability or Executive terminates his employment with the Company
for Good Reason, Executive shall have no duty to mitigate the amount of the
payment received pursuant to this Section 4(a), it being understood that
Executive's acceptance of other employment shall not reduce the Company’s or the
other Company' obligations hereunder.

(b) Death. If Executive's employment is terminated due to death of Executive,
Executive's estate or beneficiary(ies), as the case may be, shall be entitled to
a lump payment in an amount equal to the Severance Payment, the Prior Bonus
Payment and Expense Reimbursement.

(c) Termination With Cause or Without Good Reason. If the Company terminates
Executive's employment for Cause or in the event Executive voluntarily
terminates his employment Without Good Reason, Executive shall be entitled to
his Annual Base Salary through the date of the termination of such employment
and Executive shall be entitled to any bonuses which have been earned but not
paid prior to such termination. Executive shall not be entitled to any other
bonuses. Executive's additional benefits specified in Section 2 shall terminate
at the time of such termination.

 

(d) Termination by the Company Upon Change in Control. If the Company terminates
Executive's employment for Good Reason in connection with a Change in Control
(as defined in Section 2(c)), Executive shall receive from the Company in one
lump sum, payable on the consummation of the Change in Control an amount equal
to the Severance Payment, the Prior Bonus Payment and the Expense Reimbursement.

 

In the event Executive is terminated by the Company in connection with a Change
in Control which is not approved by the Continuing Directors of the Company,
Executive shall have no duty to mitigate the amount of the payment received
pursuant to this Section 4(d), it being understood that Executive's acceptance
of other employment shall not reduce the Company’s obligations hereunder.

 

5.          Confidential Information.

 

(a)       Executive agrees that during the course of his employment or at any
time thereafter, he will not disclose or make accessible to any other person,
the Company’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets and other
confidential and proprietary business information of the Company or any Related
Entities or any of their clients. Executive agrees: (i) not to use any such
information for himself or others; and (ii) not to take any such material or
reproductions thereof from the Company’s facilities at any time during his
employment by the Company other than to perform his duties hereunder. Executive
agrees immediately to return all such material and reproductions thereof in his
possession to the Company upon request and in any event upon termination of
employment.

 



6

 

 

(b)      Except with prior written authorization by the Company, Executive
agrees not to disclose or publish any of the confidential, technical or business
information or material of the Company, its clients or any other party to whom
the Company owes an obligation of confidence, at any time during or after his
employment with the Company.

 

(c)       In the event that Executive breaches any provisions of this Section 5
or there is a threatened breach, then, in addition to any other rights which the
Company may have, the Company shall be entitled, without the posting of a bond
or other security, to injunctive relief to enforce the restrictions contained
herein. In the event that an actual proceeding is brought in equity to enforce
the provisions of this Section 5, Executive shall not urge as a defense that
there is an adequate remedy at law, nor shall the Company be prevented from
seeking any other remedies which may be available. In addition, Executive agrees
that in the event that he breaches the covenants in this Section 5, in addition
to any other rights that the Company may have, Executive shall be required to
pay to the Company any amounts he receives in connection with such breach.

 

(d)       Executive recognizes that in the course of his duties hereunder, he
may receive from the Company or others information which may be considered
“material, non-public information” concerning a public company that is subject
to the reporting requirements of the United States Securities and Exchange Act
of 1934, as amended. Executive agrees not to:

 

(i)       Buy or sell any security, option, bond or warrant while in possession
of relevant material, non-public information received from the Company or others
in connection herewith, and

 

(ii)        Provide the Company with information with respect to any public
company that may be considered material, non-public information, unless first
specifically agreed to in writing by the Company.

 



7

 

 

6.           Inventions Discovered by Executive.

 

(a) Executive shall promptly disclose to the Company any invention, improvement,
discovery, process, formula, or method or other intellectual property, whether
or not patentable or copyrightable (collectively, "Inventions"), conceived or
first reduced to practice by Executive, either alone or jointly with others,
while performing services hereunder (or, if based on any Confidential
Information, within one (1) year after the Term), (a) which pertain to any line
of business activity of the Company, whether then conducted or then being
actively planned by the Company, with which Executive was or is involved; (b)
which is developed using time, material or facilities of the Company, whether or
not during working hours or on the Company premises; or (c) which directly
relates to any of Executive’s work during the Term, whether or not during normal
working hours. Executive hereby assigns to the Company all of Executive’s right,
title and interest in and to any such Inventions. During and after the Term,
Executive shall execute any documents necessary to perfect the assignment of
such Inventions to the Company and to enable the Company to apply for, obtain
and enforce patents, trademarks and copyrights in any and all countries on such
Inventions, including, without limitation, the execution of any instruments and
the giving of evidence and testimony, without further compensation beyond
Executive’s agreed compensation during the course of Executive’s employment. All
such acts shall be done without cost or expense to Executive. Executive shall be
compensated for the giving of evidence or testimony after the term of
Executive’s employment at the rate of $1,000/day. Without limiting the
foregoing, Executive further acknowledges that all original works of authorship
by Executive, whether created alone or jointly with others, related to
Executive’s employment with the Company and which are protectable by copyright,
are "works made for hire" within the meaning of the United States Copyright Act,
17 U.S.C. (S) 101, as amended, and the copyright of which shall be owned solely,
completely and exclusively by the Company. If any Invention is considered to be
work not included in the categories of work covered by the United States
Copyright Act, 17 U. S. C. (S) 101, as amended, such work is hereby assigned or
transferred completely and exclusively to the Company. Executive hereby
irrevocably designates counsel to the Company as Executive's agent and
attorney-in-fact to do all lawful acts necessary to apply for and obtain patents
and copyrights and to enforce the Company's rights under this Section. This
Section 6 shall survive the termination of this Agreement. Any assignment of
copyright hereunder includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as "moral
rights" (collectively "Moral Rights"). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, Executive hereby waives
such Moral Rights and consents to any action of the Company that would violate
such Moral Rights in the absence of such consent. Executive agrees to confirm
any such waivers and consents from time to time as requested by the Company.

 

7.           Non-Compete; Non-Solicitation.

 

(a) Non-Compete.  For a period commencing on the Effective Date and ending one
(1) year after the date Executive ceases to be employed by the Company (the
"Non-Competition Period"), Executive shall not, directly or indirectly, either
for himself or any other person, own, manage, control, materially participate
in, invest in, permit his name to be used by, act as consultant or advisor to,
render material services for (alone or in association with any person, firm,
corporation or other business organization) or otherwise assist in any manner
any business which develops, markets or sells products that are directly
competitive with the products being developed or sold by the Company at the time
of termination (collectively, a "Competitor").  Nothing herein shall prohibit
Executive from being a passive owner of not more than five percent (5%) of the
equity securities of a Competitor which is publicly traded, so long as he has no
active participation in the business of such Competitor.

 



8

 

 

(b) Non-Solicitation.  During the Non-Competition Period, Executive shall not,
directly or indirectly (i) induce or attempt to induce or aid others in inducing
anyone working at or for the Company to cease working at or for the Company, or
in any way interfere with the relationship between the Company and anyone
working at or for the Company except in the proper exercise of Executive’s
authority; or (ii) in any way interfere with the relationship between the
Company and any customer, supplier, licensee or other business relation of the
Company.

 

(c) Scope.  If, at the time of enforcement of this Section 8, a court shall hold
that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

 

(d) Independent Agreement.  The covenants made in this Section 7 shall be
construed as an agreement independent of any other provisions of this Agreement,
and shall survive the termination of this Agreement.  Moreover, the existence of
any claim or cause of action of Executive against the Company or any of its
Related Entities, whether or not predicated upon the terms of this Agreement,
shall not constitute a defense to the enforcement of these covenants.

 

8.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all its assets to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. Executive agrees that this Agreement is personal to him and may not be
assigned by him other than by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive's legal
representative.

 

9.          Joint and Several Liability.

 

(a) No Duplication of Payments. The Company and its Related Entities shall be
jointly and severally liable for any amounts payable to Executive under this
Agreement. Any amounts payable to Executive shall be paid in the first instance
by the Company, and to the extent not paid by the Company shall be paid by its
Related Entities. In no event shall any amount payable pursuant to this
Agreement be paid by the Company and its Related Entities and Executive shall
not be entitled to receive duplicate benefits or payments under any of the
provisions of this Agreement.

 

(b) New Subsidiaries. Any subsidiary of the Company that is formed or acquired
on or after the Effective Date shall be required to become a signatory to this
Agreement and shall become jointly and severally liable with the Company for the
obligations hereunder.

 

(c) Sale of Subsidiaries. Upon the sale of the stock or substantially all of the
assets of any subsidiary of the Company, which is approved by the Board, such
subsidiary shall be automatically released from its obligations hereunder and
shall not be considered as having any continuing liability for the obligations
hereunder, and Executive shall be released from his obligations to such
subsidiary hereunder.

 



9

 

 

10.          Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware of the
United States of America without regard to principles of conflict of laws. The
State of Delaware shall be the exclusive jurisdiction for any disputes arising
under this Agreement and the Parties hereby consent to such jurisdiction.

 

11.          Entire Agreement. This instrument contains the entire understanding
and agreement among the parties relating to the subject matter hereof, except as
otherwise referred to herein, and supersedes all other prior agreements and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof. Neither this Agreement nor any provisions hereof may be
waived or modified, except by an agreement in writing signed by the party(ies)
against whom enforcement of any waiver or modification is sought.

 

12.          Severability. In case any one or more of the provisions of this
Agreement shall be invalid, illegal or unenforceable in any respect, or to any
extent, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

13.          Notices. Any notice required or permitted to be given under the
provisions of this Agreement shall be in writing and delivered by courier or
personal delivery, facsimile transmission (to be followed promptly by written
confirmation mailed by certified mail as provided below) or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:1701 Commerce Street

Second Floor

Houston, TX 77002

 

If to Executive:Mr. John W. Huemoeller II

1701 Commerce Street

Second Floor

Houston, TX 77002

 

If delivered personally, by courier or facsimile transmission (confirmed as
aforesaid and provided written confirmation and receipt is obtained by the
sender), the date on which a notice is delivered or transmitted shall be the
date on which such delivery is made. Notices given by mail as aforesaid shall be
effective and deemed received upon the date of actual receipt or upon the third
business day subsequent to deposit in the U.S. mail, whichever is earlier.
Either party hereto may change its or his address specified for notices herein
by designating a new address by notice in accordance with this Section 12.

 



10

 

 

 

14.          No Undue Influence. This Agreement is executed voluntarily and
without any duress or undue influence. Executive acknowledges that he has read
this Agreement and executed it with his full and free consent. No provision of
this Agreement shall be construed against any party by virtue of the fact that
such party or its counsel drafted such provision or the entirety of this
Agreement.

 

15.          Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and both of which taken
together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first above written.

 

  



EXECUTIVE: COMPANY:       Propell Technologies Group Inc.   a Delaware
Corporation                /s/ John W. Huemoeller II By: /s/ Edward
Bernstein         John W. Huemoeller II Name: Edward Bernstein   Title:
  Chairman of the Board



 

 

 



11

